Order unanimously modified to allow examination of defendants as to items 11, 12, 16 and 19 to 27 specified in the notice of motion. In the stockholders’ derivative action items 11 and 12 relate to purchases of stock in another corporation and the purchase of a leasehold to the profit of defendants and to disadvantage of the corporation for whose benefit this action is maintained. Item 16 relates to the transactions of defendant Brandt in relation to other individuals constituting a fraud on the corporation; and items 19 through 27 relate to direct financial transactions between the corporation and Brandt and the utilization of corporate funds or credits by him. We think these additional subjects of examination were warranted. Order further modified by allowing the discovery and inspection of books and records specified in paragraph XIII of the notice of motion. As so modified the order is affirmed. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Dore,
J. P., Cohn, Callahan, Breitel and Bergan, JJ. [See post, p. 760.]